Case: 1:20-cr-00650 Document #: 39 Filed: 11/19/20 Page 1 of 3 PagelD #:91

NOV 19 2020 %

UNITED STATES DISTRICT COURT THOMAS G. BRUTON
NORTHERN DISTRICT OF ILLINOIS — gy erK U.S. DISTRICT COURT
EASTERN DIVISION

 

UNITED STATES OF AMERICA
Case No. 20 CR 650

e
Violations: Title 18, United States Code,
Sections 1030(a)(2)(C) and (c)(2)(B)@),
VINCENT STORME and 2261A(2)
JUDGE LEE
COUNT ONE MAGISTRATE JUDGE HARJANI

The SPECIAL JANUARY 2020 GRAND JURY charges:

From on or about May 7, 2020 to on or about September 21, 2020, at Chicago,
Illinois, in the Northern District of Illinois, Eastern Division, and elsewhere,

VINCENT STORME,

defendant herein, did knowingly, with intent to harass and intimidate another
person, use an interactive computer service and electronic communication service and
electronic communication system of interstate commerce, namely Facebook,
Instagram, Google, LinkedIn, Namecheap, and Reddit, and any other facility of
interstate and foreign commerce, including the internet, to engage in a course of
conduct that caused, attempted to cause, and would be reasonably expected to cause
substantial emotional distress to Individual A, and an immediate family member of
Individual A;

In violation of Title 18, United States Code, Section 2261A(2).
Case: 1:20-cr-00650 Document #: 39 Filed: 11/19/20 Page 2 of 3 PagelD #:92

COUNT TWO

The SPECIAL JANUARY 2020 GRAND JURY further charges that:

On or about February 29, 2020, at Chicago, Illinois, in the Northern District of
Ilinois, Eastern Division, and elsewhere,

VINCENT STORME,

defendant herein, did intentionally access a computer used in interstate and foreign
commerce and communication without authorization and thereby obtained
information from a protected computer, namely Individual A’s cellular telephone, and
the offense was committed in furtherance of a criminal and tortious act in violation
of the laws of the United States, specifically, cyberstalking, in violation of Title 18,
United States Code, Section 2261A, as charged in Count One of this indictment;

In violation of Title 18, United States Code, Section 1030(a)(2)(C) and

(c)(2)(B) Gi).
Case: 1:20-cr-00650 Document #: 39 Filed: 11/19/20 Page 3 of 3 PagelD #:93

FORFEITURE ALLEGATION

The SPECIAL JANUARY 2020 GRAND JURY alleges:

1. Upon conviction of an offense in violation of Title 18, United States Code,
Section 1030(a)(2)(C), as set forth in this indictment, defendant VINCENT STORME
shall forfeit to the United States of America any personal property used and intended
to be used to commit and to facilitate the commission of the offense, as provided in
Title 18, United States Code, Section 1080(i)(1)(A), and Title 28, United States Code,
Section 2461.

2. The property to be forfeited includes, but is not limited to, a website

hosted by Namecheap.

A TRUE BILL:

 

FOREPERSON

 

signed by Steven J. Dollear on behalf of the
UNITED STATES ATTORNEY
